Citation Nr: 1704726	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from March 1952 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran was previously represented by the Oregon Department of Veterans Affairs.  In September 2012, he changed his representation to the American Legion.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for hepatitis be withdrawn.

2.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.
 
3.  The Veteran had bilateral sensorineural hearing loss symptoms during service, and he has continued to have symptoms of bilateral sensorineural hearing loss since service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Hepatitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

During the November 2016 hearing, the Veteran testified on the record that he wished to withdraw the issue of entitlement to service connection for hepatitis.  See November 2016 Board Hearing Transcript (Tr.), page 2.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during service.  He reportedly used hearing protection for most of the time while in service.  See April 2012 VA treatment record.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was electrician apprentice.  The Department of Defense's Noise Exposure listing reflects that this MOS had a moderate probability of noise exposure.  The Veteran also reported that he received significant noise exposure from aircraft engines while working on an aircraft carrier.  See April 2012 VA treatment record.  The Veteran's military personnel records show that he served on the USS Yorktown, CVA-10 (attack aircraft carrier), the USS Hancock (CVA-19), and the USS Shangri La (CVA-38).  In light of this evidence, the Board finds that the Veteran's contentions regarding in-service noise exposure are credible and consistent with the conditions and circumstances of his service.  38 U.S.C.A. § 1154(a).

During service, the Veteran did not undergo any audiometric testing.  The February 1952 enlistment examination reported that his whisper voice test was 15 out of 15 for both the right and left ear.  In the February 1952 Report of Medical History, the Veteran denied ever having worn hearing aids.  He also denied experiencing symptoms of running ears or ear, nose, or throat trouble.  The Veteran's separation examination documented that the whisper voice test and the spoken voice test were both 15 out of 15 bilaterally.

The Veteran was provided with a VA examination to determine the nature and etiology of any hearing loss that was present in September 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
45
55
80
LEFT
20
40
50
60
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 84 percent in the left ear.  The examination report did not state whether the Maryland CNC word list was used.

The Veteran denied having any occupational noise exposure after service.  See April 2012 VA treatment record.  Recreationally, the September 2010 VA examiner noted that the Veteran hunted several times a year and went target shooting without hearing protection.  However, an April 2012 VA treatment record stated that the Veteran hunted on an occasional basis, and he used hearing protection most of the time. 

During the September 2010 VA examination, the Veteran reported that he had been aware of his hearing loss for at least ten years.  His wife of more than 50 years agreed that his hearing loss seemed to occur at this time.  She also denied having an awareness of hearing problems with they first met.

The results of the September 2010 VA examination show that the Veteran currently has a bilateral hearing loss disability under the criteria of 38 C.F.R. § 3.385.  The September 2010 VA examiner also found that the Veteran had mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The Board notes that mixed hearing loss refers to "hearing loss that is both conductive and sensorineural in nature."  Dorland's Illustrated Medical Dictionary 825 (32nd ed. 2012).  The Veteran was also assessed to have bilateral sensorineural hearing loss following a comprehensive audiological evaluation conducted by VA in April 2012.

The September 2010 VA examiner opined that it was less likely not that the Veteran's bilateral hearing loss was caused by noise exposure during service.  The examiner acknowledged that the whisper and spoken voice hearing tests conducted during service were inadequate.  He also stated that the Veteran's hearing loss suggested some history of noise exposure.  Although the examiner noted that it did not appear that the Veteran received post-service occupational noise exposure, the examiner could not rule out the impact that the Veteran's recreational use of guns had on his hearing.  The examiner highlighted that the reports of the Veteran and his wife suggested that the hearing loss had later onset.  In addition, the examiner noted that a portion of the Veteran's hearing loss could be attributed to the effects of the normal aging process.

During the November 2016 Board hearing, the Veteran indicated that he experienced symptoms of hearing loss during service.  He testified that after episodes of noise exposure from engines on the flight deck of the aircraft carrier, he heard buzzing and ringing sounds.  See Tr., page 10.  He also experienced trouble hearing and finding his equilibrium immediately following these exposures.  See Tr., page 10-11.  In contrast to the Veteran's report from the September 2010 VA examination that his hearing loss began 10 years ago, the Veteran testified that he began to really notice the problem 20 years before the hearing.  See Tr., page 4.  However, the Veteran and his wife also indicated that symptoms had been present even before that time.  See Tr., page 4.  The Veteran's wife testified that she remembered times when she thought that the Veteran was ignoring her, and she wondered whether he may have been unable to hear what she was saying.  See Tr., page 16-17.  The Veteran and his wife also explained that it was hard to pinpoint when the Veteran's symptoms of diminished hearing began as they had run a busy home raising anywhere from eight to fifteen foster children at a time.  See Tr., page 17.  In addition, the Veteran's wife stated that he did not receive treatment until around 2008 as they had been unable to afford to address the problem before then.  See Tr., page 11-12.

The Board finds that the November 2016 testimony of the Veteran and his wife reflects that he experienced symptoms of hearing loss during service that have continued to be present since that time.  The Veteran is competent to establish the continuity of his hearing loss symptomatology since service.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The Board also finds that the Veteran reports regarding the timeline of his symptoms are credible.  The testimony provided by the Veteran and his wife demonstrated that the history they provided during the September 2010 VA examination was incomplete.  They also sufficiently addressed the Veteran's delay in seeking treatment after service.

While the Board acknowledges the negative nexus opinion from the September 2010 VA examiner, the Board does not find that it provides much probative value in this case.  The examiner's rationale was largely centered on the Veteran's post-service recreational noise exposure, and the examiner's understanding that the Veteran's hearing loss began ten years before the examination.  However, the November 2016 testimony of the Veteran and his wife clarified that his symptoms of hearing loss became more severe around ten years ago, but they had been present during service and since that time.  This testimony indicates that the Veteran had symptoms of hearing loss before his post-service recreational noise exposure occurred.  As the examiner did not consider these details, his opinion has diminished probative value.  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss was incurred during his active service.  Providing the Veteran with the benefit of the doubt, the Board finds that the criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met and the claim is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.
ORDER

The appeal regarding the issue of entitlement to service connection for hepatitis is dismissed.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


